                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON


    PAMELA G.-T., 1

                      Plaintiff,
                                                                      Case No. 2: 18-cv-00889-JO
            V.
                                                                      OPINION AND ORDER
    COMMISSIONER,
    Social Security Administration,


                      Defendant.


JONES, Judge:

          Pamela G.-T. (Plaintiff) seeks judicial review of the final decision by the Commissioner

of Social Security (Commissioner) denying her applications for disability insurance benefits

under Title II of the Social Security Act (the Act). This court has jurisdiction to review the

Commissioner's decision pursuant to 42 U.S.C. § 405(g). I AFFIRM the Commissioner's

decision.


1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name
of the non-governmental party or patties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member(s).

Page 1 - OPINION AND ORDER
                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner's decision ifit is based on proper

legal standards and supported by substantial evidence in the record. 42 U.S.C. § 405(g); Lewis v.

Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the evidence that suppmis and

detracts from the ALJ's conclusion and '"may not affirm simply by isolating a specific quantum

of supporting evidence."' Garrison v. Colvin, 759 F.3d 995, 1009-10 (9th Cir. 2014) (quoting

Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). When the evidence is susceptible

to more than one rational interpretation, the court must uphold the Commissioner's decision ifit

is "suppmied by inferences reasonably drawn from the record." Tommasetti v. Astrue, 533 F.3d

1035, 1038 (9th Cir. 2008) (citation omitted).

         THE ALJ'S FINDINGS ON THE FIVE-STEP SEQUENTIAL INQUIRY

       The Act defines "disability" as the "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months." 42 U.S.C. § 423(d)(l)(A). To determine whether a claimant is disabled, the

ALJ uses a five-step sequential inquiry. See 20 C.F.R. §§ 404.1520, 416.920.

       Here, at step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since October 15, 2013, the alleged onset date. Tr. 20. The ALJ found that under the

Act, Plaintiff qualified as insured through December 31, 2018. Tr. 20.

       At step two, the ALJ found Plaintiff had the severe impairments of carpal tunnel

syndrome, depression, anxiety, and irritable bowel syndrome. Tr. 20.

       At step three, the ALJ found Plaintiff did not have an impairment or combination of

impairments that met or medically equaled a listed impairment. Tr. 21. The ALJ then assessed



Page 2 - OPINION AND ORDER
Plaintiffs residual functional capacity (RFC), finding Plaintiff could perform a modified range

of light work, able to lift, carry, push, or pull 20 pounds at a time occasionally and 10 pounds

frequently. Tr. 23. Plaintiff could sit, stand, and walk for 6 hours each per 8-hour workday. She

could frequently reach, handle, finger, and feel bilaterally. Plaintiff was "limited to routine and

repetitive tasks, though not at a production-rate pace," and was "limited to simple work-related

decisions utilizing judgment and dealing with changes in the work setting, and she is limited to

only occasional interaction with others." Tr. 23. Plaintiff"would be off task up to 5 percent of

an 8-hour workday in addition to normal breaks." Tr. 23.

        At step four, the ALJ found Plaintiff could not perform her past relevant work as a

janitor. Tr. 33.

        At step five, the burden of production shifts from the claimant to the Commissioner.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. § 404.1560(c)(2)

(agency is "responsible for providing evidence that demonstrates that other work exists in

significant numbers in the national economy that [the claimant] can do"). The Commissioner

must present evidence that the claimant can perform other work that exists in significant numbers

in the national economy, considering the claimant's RFC, age, education, and work experience.

Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999).

        Here, based on the testimony of a vocational expert, the ALJ found Plaintiff could

perform occupations that exist in significant numbers in the national economy, including router,

cleaner/housekeeping, and electrical accessories assembler. Tr. 34. The ALJ therefore found

Plaintiff not disabled from the alleged onset date in 2013 through the date of the decision in

2017. Tr. 34.




Page 3 - OPINION AND ORDER
                                             DISCUSSION

       Plaintiff contends that the ALJ improperly evaluated (I) the opinions of mental health

care providers, and (2) Plaintiffs subjective statements about her mental health symptoms. Pl.'s

Opening Br. 3, ECF No. 12. Plaintiff does not challenge the ALJ's findings on the limitations

caused by her physical impairments.

I. The ALJ's Assessment of Medical Opinion Evidence

       "[T]he ALJ is responsible for translating and incorporating clinical findings into a

succinct RFC." Rounds v. Commissioner, 807 F.3d 996, 1006 (9th Cir. 2015). Here, I find that

substantial evidence supports the ALJ' s interpretation of the medical opinion evidence.

       A. Dr. Weniger's Psychological Evaluation

       In 2014, Robe1i Weniger, Psy. D., performed a neuropsychological evaluation of Plaintiff

on a referral from the Oregon Office of Vocational Rehabilitation Services. Tr. 512-22. The

ALJ gave Dr. Weniger's evaluation of Plaintiff"some weight." Tr. 30. While noting that Dr.

Weniger' s evaluation "was performed in the context of the claimant's paiiicipation in vocational

rehabilitation services," the ALJ found "nothing from the evaluation that would suggest the

claimant cannot perform unskilled work that involves no more than occasional contact with

others," consistent with the RFC. Tr. 29.

       The ALJ found Dr. Weniger's report indicated Plaintiffs mental impairments would

cause only mild to moderate difficulties in the workplace. The ALJ stated that "[f]ollowing

significant objective testing, clinical interview, and mental status examination, [Dr. Weniger]

noted the claimant's performance suggested general intellectual ability in the average range and

she was able to effectively regulate her attention, mental manipulate information, sustain focused

attention over time, and alternate her attention between multiple demands simultaneously." Tr.



Page 4 - OPINION AND ORDER
29. The ALJ cited Dr. Weniger's findings that Plaintiff performed in the average range on

memory tests, "exhibited several well-developed executive functioning skills, including

planning, organization, mental flexibility, and problem-solving," and did not have cognitive

weaknesses indicating a cognitive disorder. Tr. 29.

          The ALJ aclmowledged Dr. Weniger's opinion that Plaintiffs "mood symptoms may

contribute to practical problems with cognition in daily life," while noting Dr. Weniger's finding

that Plaintiffs "global assessment of functioning (GAF) scale score" was 60, "at the top of the

range indicative of moderate symptoms or difficulties."2 Tr. 29. The ALJ emphasized that "a

[GAF] score of 61 would fall into the range indicative of only mild symptoms or difficulties."

Tr. 29.

          Plaintiff argues that ALJ erred by failing to address "Dr. Weniger's comments about

struggling to cope effectively, increased risk of tardiness/absence, and periodic ... breaks on an

'as-needed' basis." Pl.'s Opening Br. 7, ECF No. 12; Tr. 521. However, Plaintiff concedes that

the RFC's limitation to occasional social interaction at work "may ... be sufficient" to address

Dr. Weniger's findings on Plaintiffs ability to function in the workplace. Pl.'s Opening Br. 7.

          Plaintiff also cites Dr. Weniger's statements that Plaintiff"may" have attendance

problems, and "may" benefit from regular breaks and breaks as needed. Tr. 521. I agree with

Defendant, however, Dr. Weniger's conditional statements are recommendations, not "specific

imperatives." See Rounds v. Commissioner, 807 F.3d 996, 1006 (9th Cir. 2015) ("An ALJ may

rationally rely on specific imperatives, rather than recommendations."). Dr. Weniger's statement




2 "'A GAF score is a rough estimate ofan individual's psychological, social, and occupational
functioning used to reflect the individual's need for treatment."' Garrison, 759 F.3d at 1002 n.4 (quoting
Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998)). GAF scores, while not controlling, "may
be a useful measurement." Id

Page 5 - OPINION AND ORDER
that Plaintiff "will" struggle to cope with stress in the workplace does not conflict with the RFC,

which accounts for this limitation by limiting Plaintiffs social interactions.

       Dr. Weniger concluded that Plaintiff"appeared to possess the intellectual, cognitive, and

academic skills to perform a relatively broad range of vocational activities." Tr. 522.

Substantial evidence suppo1is the ALJ's conclusion that Dr. Weniger's evaluation was consistent

with the RFC.

       B. The Opinions of Halleman and Dr. Phillips

       Plaintiff contends that the ALJ erred in assigning little weight to the opinions of Haley

Halleman, P.A.-C, and John H. Phillips, M.D., Halleman's supervising physician. In July 2016,

Halleman completed a form submitted by Plaintiffs attorney concerning physical and mental

impairments. Tr. 1064-67. Halleman stated that Plaintiffs impaired "attention and

concentration" would cause her to be "unable to perform even simple work tasks" for 10% of a

standard work week, or four hours. Tr. 1067.

       The ALJ found no evidence that Dr. Phillips himself had ever treated Plaintiff. Tr. 27.

At the hearing, Plaintiffs attorney admitted that Halleman apparently had 'just [written] in the

name of the doctor" on the evaluation form rather than obtaining his signature. Tr. 44. Dr.

Phillips signed the evaluation form after the hearing. Tr. 1072-73.

       Given the lack of evidence that Dr. Phillips treated Plaintiff or actively supervised

Halleman's treatment of Plaintiff, I agree with the ALJ that Dr. Phillips's belated signature adds

little or no weight to Halleman's opinions. Tr. 27. As a physician's assistant, Halleman is not an

"acceptable medical source," but rather an "other source." See Ghanim v. Colvin, 763 F.3d

1154, 1161 (9th Cir. 2014) (acceptable medical sources are generally limited to physicians and

other qualified specialists); 20 C.F.R. § 404.1513(a) & (d)(l) (physician's assistants and nurse



Page 6 - OPINION AND ORDER
practitioners are considered "other sources"). An ALJ may discount testimony from an "other

source" such as Halleman by giving germane reasons for doing so. Dale v. Colvin, 823 F.3d

941,943 (9th Cir. 2016). Here, the ALJ also noted there is no evidence Halleman has expertise

in mental health treatment, further limiting the usefulness of her opinion on Plaintiffs mental

impairments. Tr. 31.

        Even if Halleman is considered an acceptable medical source, the record supports the

ALJ's decision to discount her opinion, which is contradicted by the reports of two examining

psychologists. Dr. Weniger opined that Plaintiff"was able to sustain focused attention and

inhibit behavioral impulses." Tr. 517. In a post-hearing psychological evaluation of Plaintiff,

David R. Staff, Ph.D., found that Plaintiffs mental impairments did not affect her ability to

understand, remember, and ca1Ty out instructions. Tr. 1102. 3 In discounting Halleman's

opinions, the ALJ properly resolved conflicts in the medical evidence. See Magallanes v.

Bowen, 881 F.2d 747, 750 (9th Cir. 1989).

        Plaintiff also argues that the ALJ failed to specifically address Halleman's opinion that

Plaintiff would be off-task 10% of the time. The ALJ cited Halleman's opinion on this

limitation, but noted that Plaintiff "is generally described as having normal attention and

concentration even when reporting increased mental health symptoms related to increased

psychosocial stressors." Tr. 31. The ALJ found Plaintiff would be off-task 5% of the time

because of her "digestive issues," not mental impairments. Tr. 26. The ALJ could properly

reject the I 0% off-task limitation because it conflicted with evidence that Plaintiff could focus on

tasks despite mental impairments. See, e.g., Tr. 513 (Dr. Weniger's evaluation states Plaintiff



3 The ALJ did not fully accept Dr. Starr's opinions, finding that while they were "generally supported by
the benign mental status examination findings," "the totality of the evidence shows at least a moderate
level of impairment." Tr. 32.

Page 7 - OPINION AND ORDER
"aclmowledged mild difficulty focusing and concentrating," although she could "multi-task

'pretty well"). I conclude that substantial evidence suppmis the ALJ's decision to give little

weight to Halleman's opinion.

II. Plaintiff's Subjective Statements About Mental Health Impairments

       The ALJ did not fully accept Plaintiffs subjective statements about the severity of her

physical or mental impairments. When a claimant has medically documented impairments that

could reasonably be expected to produce some degree of the symptoms complained of, and the

record contains no affirmative evidence of malingering, as is true here, then "the ALJ can reject

the claimant's testimony about the severity of ... symptoms only by offering specific, clear and

convincing reasons for doing so." Smolen v. Chafer, 80 F.3d 1273, 1281 (9th Cir. 1996) (citation

omitted). When evaluating subjective symptoms, the ALJ must examine "the entire case record,

including the objective medical evidence; an individual's statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual's case

record." Social Security Ruling (SSR) 16-3p, 2017 WL 5180304, at *4.

       Here, I conclude that the ALJ gave specific, clear and convincing reasons, suppo1ied by

substantial evidence in the record, for discounting Plaintiffs subjective complaints about her

mental impaitments. Plaintiff does not challenge the ALJ's decision to discount her subjective

complaints based on physical impairments. I agree with Defendant that the ALJ could apply his

findings on Plaintiffs physical impairments to his evaluation of her complaints about mental

impairments. Def.'s Responsive Br. 4, ECF No. 14; Thomas v. Barnhart, 278 F.3d 947,959 (9th

Cir. 2002) (ALJ properly found that claimant's "lack of candor" as to her use of drugs and




Page 8 - OPINION AND ORDER
alcohol "cmTies over" to her descriptions of physical pain); Fair v. Bowen, 885 F.2d 597,604 n.5

(9th Cir. 1989).

       In concluding that Plaintiffs subjective complaints were not fully consistent with the

record, the ALJ found that medication adjustments had resulted in improvement and that "mental

status examinations consistently describe normal attention and concentration, which ... overall

is not suggestive of disabling-type symptomatology." Tr. 30. The ALJ noted that mental health

assessments performed in 2015 and 2016 included "GAF scale scores mostly staying the range

indicative of only moderate symptoms or difficulties." Tr. 30. While acknowledging that a GAF

scale score is generally assigned minimal weight because it "is a one-time snapshot that

subjectively factors in non-impairment related issues such as unemployment, housing issues, and

other psychosocial sti-essors," the ALJ found "it cannot be overlooked that in this case, that

primarily the claimant's assigned scores showed no more than moderate symptoms or

difficulties, consistent with non-disabling mental health symptoms." Tr. 33.

       The ALJ also cited Plaintiffs activities as evidence undermining her subjective symptom

testimony, finding that she had not shown "marked limitations with regard to social functioning."

Tr. 31. The ALJ found Plaintiff had "described significant activities of daily living," noting that

as of March 2016, she had a boyfriend, attended church, and enjoyed spending time with her

daughters, watching movies, and going to Hot Springs. Tr. 32. By the time of the hearing in

August 2016, Plaintiff was living "in a trailer with her daughters on her mother's land," getting

up between 5 and 7 a.m., cleaning her home, and taking care of pigs, chickens, cats, and dogs.

Tr. 32. Plaintiff "gathers cans for extra money, she shops, she cooks, and she is able to drive.

She spends her evenings helping her daughters with homework and watching television." Tr. 32.




Page 9 - OPINION AND ORDER
       Plaintiff argues that while "there are times when Plaintiff is able to socialize and eajoy

herself despite her limitations," her activities do not show that she could "persist in a competitive

work environment." Pl.'s Opening Br. 11. Although there is evidence for Plaintiffs

interpretation of the record, "the key question is not whether there is substantial evidence that

could support a finding of disability, but whether there is substantial evidence to support the

Commissioner's actual finding that claimant is not disabled." Jamerson v, Chafer, 112 F.3d

1064, I 067 (9th Cir. 1997). "When evidence reasonably supports either confirming or reversing

the ALJ's decision, we may not substitute our judgment for that of the ALJ." Batson v.

Commissioner, 359 F.3d 1190, 1196 (9th Cir. 2004). If, as is true here, the evidence suppmts

more than one rational interpretation, this court must defer the ALJ's reasonable decision,

including findings on credibility and evidentiary conflicts. See Batson v. Commissioner, 3 59

F.3d 1190, 1193 (9th Cir. 2004); Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir. 2001 ). Substantial

evidence suppmts the ALJ's finding that Plaintiffs activities of daily living showed her mental

health impairments were not as limiting as she alleges.

       Reviewing the records of Plaintiffs mental health treatment, the ALJ found that "the

progress notes describe generally waxing and waning-type symptoms, often con·elating to

various psychosocial stressors mostly attributed to her relationship/divorce with her now ex-

husband, the claimant living independently for the first time (with her daughters), and housing

issues, as well as an mTest for DUI (alcohol-related) in March 2015." Tr. 30. Defendant argues

that the ALJ properly interpreted the evidence to find temporary situational stressors caused

Plaintiffs more severe psychological symptoms, and so did not satisfy the requirement that a

disabling impairment must "last for a continuous period of at least 12 months." 20 C.F.R. §

404.1509. Plaintiff responds that cycles of improvement and relapse are common in mental



Page IO - OPINION AND ORDER
illness. Plaintiff cites Ninth Circuit authority that ALJs should not cherry-pick the record for "a

few isolated instances of improvement over a period of months or years and ... treat them as a

basis for concluding a claimant is capable of working." Garrison, 759 F.3d at 1017.

       Here, substantial evidence supports the ALJ's finding that Plaintiffs subjective mental

health symptoms were situational. Even if the ALJ erred in citing the sporadic nature of

Plaintiffs mental health symptoms as a reason to give her symptom testimony less weight, the

ALJ's other reasons for discounting Plaintiffs subjective symptom assertions are sufficient to

suppmt his decision. Any error was harmless. See Carmickle v. Commissioner, 533 F.3d 1155,

1162 (9th Cir. 2008) (it is harmless error if the ALJ relied on an improper reason for discounting

subjective complaints when the other remaining reasons properly supported the decision).

       Plaintiff contends that Dale v. Colvin, 823 F.3d 941 (9th Cir. 2016), requires ALJs to

separately reject each part of a claimant's testimony. In Dale, the ALJ gave "limited weight" to

a nurse practitioner's testimony after dividing the testimony into two paits: (I) exertional and

postural limitations and (2) manipulative and mental limitations. Id. at 945. The ALJ reasonably

found that the nurse practitioner's treatment notes did not suppmt her evaluation of the

claimant's exe1tional and postural limitations. Id. at 944. But the ALJ gave no reason for

discounting the nurse practitioner's assessment of the claimant's manipulative and mental

limitations. Id. The Ninth Circuit held that "an ALJ errs when he discounts an other source's

entire testimony because of inconsistency with evidence in the record, when the ALJ has divided

the testimony into distinct parts and determined that only one patt of the testimony is

inconsistent." Id. at 945.

       Dale does not apply here. Dale addressed only "other source" opinions, not the

statements of a claimant. Furthermore, Plaintiff has not identified subjective complaints the ALJ



Page 11 - OPINION AND ORDER
improperly failed to address. After reviewing the entire record, I conclude that the ALJ's

decision is supported by substantial evidence and applied the correct legal standards.

                                         CONCLUSION

       The decision of the Commissioner is AFFIRMED.

       IT IS SO ORDERED.
                                                      i/LJ it
                                      DATED January ..;LL,    2020.




                                                                             es
                                                               Un         es District Judge




Page 12 - OPINION AND ORDER
